Exhibit 10.15
UNITED COMPONENTS, INC.
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made and entered into
effective as of December 23, 2008 (the “Effective Date”), by and between Daniel
Johnston (the “Executive”), United Components, Inc. (the “Company”), and, solely
with respect to Section 3(d), UCI Holdco, Inc. (“Holdco”). Certain capitalized
terms used in this Agreement are defined in Section 1 below.
AGREEMENT
     In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company (or one of its Affiliates), the parties
agree as follows:
     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Affiliate. “Affiliate” shall mean, with respect to any Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person where “control” shall have the meaning given such term
under Rule 405 of the Securities Act. Affiliates of Carlyle Partners III, L.P.,
a Delaware limited partnership, shall include all Persons directly or indirectly
controlled by TC Group, LLC, a Delaware limited liability company.
          (b) Board. “Board” shall mean the Board of Directors of the Company or
its Parent.
          (c) Cause. “Cause” shall mean:
               (i) the Executive’s failure to use his reasonable best efforts to
follow a legal written order of the Board or the CEO, other than any such
failure resulting from the Executive’s Disability, and such failure is not
remedied within 30 days after receipt of notice;
               (ii) Executive’s gross or willful misconduct with regard to the
Company;
               (iii) Executive’s conviction of a felony or crime involving
material dishonesty;
               (iv) Executive’s fraud or personal dishonesty involving the
Company’s assets (but excluding expense reimbursement disputes as to which
Executive had a reasonable good faith belief that his conduct was within the
policies of the Company) or breach of fiduciary responsibility against the
Company or any of its businesses; or
               (v) the Executive’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities under this Agreement.
          (d) Change in Control. “Change in Control” shall mean a change in
ownership or control of the Company or Parent effected through a transaction or
series of transactions (other than an offering of common stock of the Company or
Parent to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, Parent or any of their respective subsidiaries, an
employee benefit plan maintained by the Company, Parent or any of their
respective subsidiaries, a Principal Stockholder, any Affiliate of a Principal
Stockholder or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company, Parent or a Principal Stockholder) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company or Parent possessing more than fifty percent (50%)
of the total combined voting power of the Company’s or Parent’s securities
outstanding immediately after such acquisition.

 



--------------------------------------------------------------------------------



 



          (e) CEO. “CEO” shall mean the Chief Executive Officer of the Company.
          (f) Disability. “Disability” shall mean the Executive’s inability to
perform, with or without reasonable accommodation, the essential functions of
Executive’s duties as an employee of the Company for a total of three months
during any six-month period as a result of incapacity due to mental or physical
illness as determined by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative, with such
agreement as to acceptability not to be unreasonably withheld or delayed.
          (g) Exchange Act. “Exchange Act” shall mean the Securities and
Exchange Act of 1934, as amended.
          (h) Good Reason.
               (i) “Good Reason” shall mean:
                    (1) a material diminution in the nature or scope of the
Executive’s responsibilities, duties or authority;
                    (2) a material diminution in the Executive’s compensation;
or
                    (3) a material breach of this Agreement by the Company.
               (ii) Notwithstanding the foregoing, a Termination of Employment
shall not be treated as a Termination of Employment for Good Reason unless the
Executive shall have delivered to the Company a notice of termination stating
that the Executive intends to terminate employment for Good Reason within ninety
(90) days, and such Termination of Employment must occur within one year, of the
Executive’s having actual knowledge of the initial occurrence of one or more of
such events, provided, in each such event, the Company fails to cure within
thirty (30) days of receipt of such notice of termination.
          (i) Parent. “Parent” shall mean UCI Holdco, Inc.
          (j) Person. “Person” shall mean an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.
          (k) Principal Stockholder. “Principal Stockholder(s)” shall mean
Carlyle Partners III, L.P., a Delaware limited partnership, or any of its
Affiliates to which (a) the Carlyle Partners III, L.P. or any other Person
transfers shares of common stock of Parent, or (b) Parent issues shares of
common stock of Parent.

- 2 -



--------------------------------------------------------------------------------



 



          (l) Securities Act. “Securities Act” shall mean the Securities Act of
1933, as amended.
          (m) Termination of Employment. “Termination of Employment” shall mean
the time when the engagement of the Executive as an employee of the Company is
terminated by the Company, but excluding terminations where there is
simultaneous commencement by the Executive of a relationship with the Company or
any of its Affiliates as an employee. In no event shall a “Termination of
Employment” occur under this Agreement until the Executive incurs a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h).
          (n) Termination Date. “Termination Date” shall mean the effective date
of the Executive’s Termination of Employment.
     2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties under this Agreement have been satisfied.
     3. Severance; UCI Shares.
          (a) Termination Without Cause. If the Executive experiences a
Termination of Employment following the date hereof as a result of the Company
terminating the Executive without Cause or the Executive terminating his
employment for Good Reason, then, subject to the Executive signing and not
revoking the Release as set forth below and subject to the continued compliance
of the Executive with Sections 4 and 5 of this Agreement, the Executive shall be
entitled to (i) severance equal to twelve (12) months of Executive’s annual base
salary as in effect on the Termination Date (provided that such severance shall
not be less than the Executive’s base salary in effect as of the date of this
Agreement), (ii) a prorated amount of the Executive’s annual bonus for the year
in which the termination occurs (based upon a bonus target percentage no less
than the percentage applicable to Executive as of the date of this Agreement),
paid at the same UCI funding level applicable to other senior executives of the
Company, but subject to a maximum funding level of 100%, and (iii) reimbursement
for, or direct payment to the carrier for, the premium costs under COBRA for the
Executive and, where applicable, his spouse and dependents, until the earlier of
(x) twelve (12) months following the Termination Date, and (y) the date
Executive is employed by another employer, under the same or comparable Company
group medical and dental plans to the group medical and dental plans that
Executive was participating in as of the Termination Date; provided that if a
same or comparable Company group plan is, at any time during such twelve month
period, not available generally to senior officers of the Company, the Executive
shall receive reimbursement for, or direct payment to the carrier for, the
premium costs under COBRA under a group plan that is available to such senior
officers of the Company. For the avoidance of doubt, the Executive shall not be
entitled to severance in the event the Executive experiences a Termination of
Employment for Cause, or before September 30, 2009 due to death, Disability, or
the Executive’s resignation for any reason other than Good Reason.
          (b) Termination on or Following September 30, 2009. If the Executive
experiences a Termination of Employment for any reason (other than as a result
of the Company terminating the Executive for Cause) on or after September 30,
2009, including the Executive’s voluntary resignation for any reason, then,
provided that the Executive continues to perform his job responsibilities in a
manner reasonably comparable to his current level of performance as of the date
hereof (and continues to commute to the Company’s executive offices in
Evansville, IN consistent with his current practice) through September 30, 2009,
and subject to (A) the Executive signing and not revoking the Release as set
forth below and (B) the continued compliance of the Executive with Sections 4
and 5 of this Agreement, the Executive shall be entitled to (i) severance equal
to twelve (12) months of Executive’s annual base salary as in effect on the

- 3 -



--------------------------------------------------------------------------------



 



Termination Date (provided that such severance shall not be less than the
Executive’s base salary in effect as of the date of this Agreement), (ii) a
prorated amount of the Executive’s annual bonus for the year in which the
termination occurs (based upon a bonus target percentage no less than the
percentage applicable to Executive as of the date of this Agreement), paid at
the same UCI funding level applicable to other senior executives of the Company,
but subject to a maximum funding level of 100%, and (iii) reimbursement for, or
direct payment to the carrier for, the premium costs under COBRA for the
Executive and, where applicable, his spouse and dependents, until the earlier of
(x) twelve (12) months following the Termination Date, and (y) the date
Executive is employed by another employer, under the same or comparable Company
group medical and dental plans to the group medical and dental plans that
Executive was participating in as of the Termination Date; provided that if a
same or comparable Company group plan is, at any time during such twelve month
period, not available generally to senior officers of the Company, the Executive
shall receive reimbursement for, or direct payment to the carrier for, the
premium costs under COBRA under a group plan that is available to such senior
officers of the Company. For the avoidance of doubt, if Executive is entitled to
severance payments under this Section 3(b), he shall not be entitled to any
severance or other payments under Sections 3(a) or 3(c).
          (c) Termination on or Following a Change in Control. If the Executive
experiences a Termination of Employment as a result of the Company terminating
the Executive without Cause or the Executive terminating his employment for Good
Reason on or following the date of a Change in Control, then subject to the
Executive signing and not revoking the Release as set forth below and subject to
the continued compliance of the Executive with Sections 4 and 5 of this
Agreement, the Executive shall be entitled to (i) severance equal to twenty-four
(24) months of Executive’s annual base salary as in effect on the Termination
Date (provided that such severance shall not be less than the Executive’s base
salary in effect as of the date of this Agreement), and (ii) reimbursement for,
or direct payment to the carrier for, the premium costs under COBRA for the
Executive and, where applicable, his spouse and dependents, until the earlier of
(x) twenty-four (24) months following the Termination Date, and (y) the date
Executive is employed by another employer, under the same or comparable Company
group medical and dental plans to the group medical and dental plans that
Executive was participating in as of the Termination Date; provided that if a
same or comparable Company group plan is, at any time during such twelve month
period, not available generally to senior officers of the Company, the Executive
shall receive reimbursement for, or direct payment to the carrier for, the
premium costs under COBRA under a group plan that is available to such senior
officers of the Company. For the avoidance of doubt, if Executive is entitled to
receive payments under this Section 3(c), he shall not be entitled to any
severance or other payments under Sections 3(a) or 3(b).
          (d) UCI Shares. Subject to the Executive signing and not revoking the
Release as set forth below and subject to the continued compliance of the
Executive with Sections 4 and 5 of this Agreement, the Company and Holdco each
agree that neither the Company nor Holdco will exercise any right either may
have (whether pursuant to the stockholders agreement of Holdco, any stock option
agreement, award agreement or stock purchase agreement to which the Executive is
a party, or any stock option or equity incentive plan of the the Company or
Holdco, or otherwise) to repurchase any of the shares of common stock of Holdco
(“UCI Shares”) held by the Executive (or any permitted transferee) as of the
Termination Date or which are issued, or are to be issued, to the Executive
pursuant to the Executive’s exercise of any option to purchase UCI Shares held
by the Executive as of the Termination Date.
          (e) Release; Payment Timing; Separate Payments. Notwithstanding any
provision to the contrary in this Agreement, no payments shall be made pursuant
to Sections 3(a), (b) or (c) unless (i) on or following the Termination Date and
on or prior to the 50th day following the Termination Date the Executive
executes a waiver and release of claims agreement in the form attached hereto as
Exhibit A (the “Release”),

- 4 -



--------------------------------------------------------------------------------



 



which Release may be amended by the Company to reflect changes in applicable
laws and regulations, and (ii) such Release shall not have been revoked by the
Executive on or prior to the 8th day following the date of the Release. The
severance payments shall be payable in the form of salary continuation and shall
be paid at the same time and in the same manner as the Executive’s annual base
salary would have been paid if Executive had remained in active employment with
the Company through the end of the applicable severance period in accordance
with the Company’s normal payroll practices as in effect on the Termination
Date, except that any payments that would otherwise have been made before the
first normal payroll payment date falling on or after the sixtieth (60th) day
after the date of termination of Executive’s employment (the “First Payment
Date”) shall be made on the First Payment Date. Notwithstanding the foregoing,
the prorated bonus component of the severance payments provided in Sections 3(a)
and (b) shall be paid in the calendar year following the calendar year in which
the Termination Date occurs at such time as bonuses are paid to other senior
executive officers of the Company. Each separate severance installment payment
shall be a separate payment under this Agreement for all purposes.
     4. Non-Competition; Non-Solicitation; Non-Disparagement.
          (a) The Executive shall not, at any time while employed by the Company
and for twelve (12) months after the Termination Date with respect to the
Executive’s Termination of Employment for any reason, directly or indirectly
engage in, have any equity interest in, interview for a potential employment or
consulting relationship with or manage or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which competes with the Company anywhere in the world; provided,
however, that the Executive shall be permitted to acquire and/or hold a passive
stock interest in such a business if the stock interest acquired and/or held is
publicly traded and constitutes not more than two percent (2%) of the
outstanding voting securities of such business.
          (b) The Executive shall not, at any time while employed by the Company
and for twelve (12) months after the Termination Date with respect to the
Executive’s Termination of Employment for any reason, directly or indirectly,
recruit or otherwise solicit or induce any employee, customer, subscriber or
supplier of the Company (i) to terminate its employment or arrangement with the
Company, or (ii) to otherwise change its relationship with the Company.
          (c) In the event the terms of this Section 4 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.
          (d) As used in this Section 4, (i) the term “Company” shall include
the Company and its direct or indirect parents and subsidiaries.
          (e) The Executive agrees, while employed by the Company and following
the Termination Date, to refrain from disparaging the Company and its
Affiliates, including any of its services, technologies or practices, or any of
its directors, officers, agents, representatives or stockholders, either orally
or in writing.

- 5 -



--------------------------------------------------------------------------------



 



     5. Nondisclosure of Proprietary Information.
          (a) Except in connection with the faithful performance of the
Executive’s duties as an employee of the Company or pursuant to Section 5(c) and
(e), the Executive shall, in perpetuity, maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for his or her benefit or the benefit of any person, firm, corporation or other
entity any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such confidential or proprietary information or
trade secrets. The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).
          (b) Upon a Termination of Employment for any reason, the Executive
will promptly deliver to the Company all correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company’s customers, business
plans, marketing strategies, products or processes.
          (c) The Executive may respond to a lawful and valid subpoena or other
legal process but shall give the Company the earliest possible notice thereof,
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel at Company’s expense in resisting or otherwise responding to
such process.
          (d) As used in this Section 5 and Section 6, the term “Company” shall
include the Company and its direct or indirect parents and subsidiaries.
          (e) Nothing in this Agreement shall prohibit the Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 5(c) above), (ii) disclosing
information and documents to his attorney or tax adviser for the purpose of
securing legal or tax advice, (iii) disclosing the Executive’s post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, his personal correspondence, his personal rolodex
and documents related to his own personal benefits, entitlements and
obligations.
     6. Inventions. All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) related to the
business of the Company, whether or not patentable, copyrightable, registrable
as a trademark, or reduced to writing, that the Executive may discover, invent
or originate during the time the Executive is employed by the Company, either
alone or with others and whether or not during working hours or by the use of
the facilities of the Company (“Inventions”), shall be the exclusive property of
the Company. The Executive shall promptly disclose all Inventions to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

- 6 -



--------------------------------------------------------------------------------



 



     7. Injunctive Relief. It is recognized and acknowledged by the Executive
that a breach of the covenants contained in Sections 4, 5 and 6 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, the Executive agrees that in the
event of a breach of any of the covenants contained in Sections 4, 5 and 6, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief without
having to prove damages.
     8. Assignment and Successors.
          (a) Company’s Successors. The Company may assign its rights and
obligations under this Agreement to any entity, including any successor to all
or substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. This Agreement shall be binding
upon and inure to the benefit of the Company and its respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.
          (b) Executive’s Successors. Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall be binding upon and inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     9. Notices.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Company’s Chief Executive Officer at its
headquarters.
          (b) Notice of Termination. Any termination by the Company for Cause
shall be communicated by a notice of termination to the Executive given in
accordance with this Section 9. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the giving of such notice).

- 7 -



--------------------------------------------------------------------------------



 



     10. Reimbursements and In-kind Benefits. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of the Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of the
Executive, except for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and are not subject to liquidation or exchange for
another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by the Executive and, if timely
submitted, reimbursement payments shall be made to the Executive as soon as
administratively practicable following such submission, but in no event later
than the last day of the Executive’s taxable year following the taxable year in
which the expense was incurred. In no event shall the Executive be entitled to
any reimbursement payments after the last day of Executive’s taxable year
following the taxable year in which the expense was incurred. This paragraph
shall only apply to in-kind benefits and reimbursements that would result in
taxable compensation income to the Executive.
     11. Miscellaneous Provisions.
          (a) Survival. Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties (including, without limitation Sections 3 to 6) will survive any
such termination for such periods as may be appropriate under the circumstances.
          (b) No Duty to Mitigate; Effect on Other Arrangements. The Executive
shall not be required to mitigate the amount of any payment contemplated by this
Agreement; however, the severance payments received by the Executive pursuant to
this Agreement shall supersede and replace any cash severance payments and
Company-paid healthcare continuation that the Executive may be entitled to
receive under the terms of any other employment or severance agreements or
arrangements with the Company. Except as otherwise provided in this Agreement,
this Agreement shall not affect the rights of the Executive under or the
entitlement of the Executive to participate in any employee benefit plans or
programs of the Company that are applicable to the Executive, in accordance with
the terms and conditions or such plans or programs.
          (c) Entire Agreement. The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to any
severance payments payable to the Executive in connection with his Termination
of Employment and shall supersede all prior understandings and agreements,
whether written or oral, including the severance provided under the letter
agreement dated May 21, 2007. The parties further intend that this Agreement
shall constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.
          (d) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Indiana.

- 8 -



--------------------------------------------------------------------------------



 



          (f) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before an arbitrator in Evansville, Indiana in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitration award in any court having jurisdiction, provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Sections 4, 5 and 6 of the Agreement and the
Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond. Only individuals who are
(i) lawyers engaged fulltime in the practice of law; and (ii) on the AAA
register of arbitrators shall be selected as an arbitrator. Within 20 days of
the conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable,
provided however, that the parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration. The
arbitrator shall require the non-prevailing party to pay the arbitrator’s full
fees and expenses or, if in the arbitrator’s opinion there is no prevailing
party, the arbitrator’s fees and expenses will be borne equally by the parties
thereto. In the event action is brought to enforce the provisions of this
Agreement pursuant to this Section 10(f), the non-prevailing parties shall be
required to pay the reasonable attorney’s fees and expenses of the prevailing
parties to the extent determined to be appropriate by the arbitrator, acting in
its sole discretion.
          (g) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (h) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
[remainder of page intentionally left blank]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              COMPANY:   United Components, Inc.    
 
           
 
  By:         /s/ Keith Zar
 
   
 
  Title:        Vice President    

             
EXECUTIVE:
      /s/ Daniel J. Johnston                   Signature    
 
           
 
      Daniel J. Johnston                   Printed Name    
 
           

     Solely with respect to Section 3(d)

              HOLDCO:   UCI Holdco, Inc.    
 
           
 
  By:        /s/ Keith Zar
 
   
 
  Title:        Vice President    

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
General Release and Waiver
     For and in consideration of the payments and other benefits due to Daniel
Johnston (the “Executive”) pursuant to the Severance Agreement, dated as of
December 23, 2008 (the “Severance Agreement”), by and between United Components,
Inc. (the “Company”) and the Executive, and for other good and valuable
consideration, the Executive hereby agrees, for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Company, or any of its divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, and, with respect to such entities,
their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, his employment
with the Company, its affiliates and subsidiaries (collectively, with the
Company, the “Affiliated Entities”), the Executive’s separation from employment
with the Affiliated Entities, which the Executive now has or may have against
the Released Parties, whether known or unknown to the Executive, by reason of
facts which have occurred on or prior to the date that the Executive has signed
this Release. Such released claims include, without limitation, any and all
claims relating to the foregoing under federal, state or local laws pertaining
to employment, including, without limitation, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq. the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973 , as amended, 29
U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of the Executive’s employment with the Affiliated Entities, as well
as any and all such claims under state contract or tort law.
     The Executive has read this Release carefully, acknowledges that the
Executive has been given at least twenty-one (21) days to consider all of its
terms and has been advised to consult with an attorney and any other advisors of
the Executive’s choice prior to executing this Release, and the Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act. The Executive also understands that the Executive has a
period of seven (7) days after signing this Release within which to revoke his
agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Severance Agreement until eight (8) days have passed since the Executive’s
signing of this Release without the Executive’s signature having been revoked
other than any accrued obligations or other benefits payable pursuant to the
terms of the Company’s normal payroll practices or employee benefit plans.
Finally, the Executive has not been forced or pressured in any manner whatsoever
to sign this Release, and the Executive agrees to all of its terms voluntarily.

- 11 -



--------------------------------------------------------------------------------



 



     Notwithstanding anything else herein to the contrary, this Release shall
not affect: (i) the Company’s obligations under Sections 3(a) or (b) of the
Severance Agreement or under any compensation or employee benefit plan, program
or arrangement (including, without limitation, obligations to the Executive
under any stock option, stock award or agreements or obligations under any
pension, deferred compensation or retention plan) provided by the Affiliated
Entities where the Executive’s compensation or benefits are intended to continue
or the Executive is to be provided with compensation or benefits, in accordance
with the express written terms of such plan, program or arrangement, beyond the
date of the Executive’s termination; or (ii) rights to indemnification,
contribution or liability insurance coverage the Executive may have under the
by-laws of the Company or applicable law.
     This Release is subject to Sections 11(e) and (f) of the Severance
Agreement. This Release is final and binding and may not be changed or modified
except in a writing signed by both parties.

                  Date       DANIEL JOHNSTON    
 
                               
 
                Date       UNITED COMPONENTS, INC.    
 
                               

- 12 -